 THERMO-RITEMANUFACTURING COMPANY327WE WILL restore to Patrick T. Bearer and Walter Cassidy their seniority andother rights and privileges and make them whole for any loss suffered by reasonof our discriminationagainst them.WE WILL offer to James A. Goudyimmediateand full reinstatement to hisposition as plant foreman and we will make him whole for any loss of earningsresultingfrom his discharge from that position.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right of self-organization, to form labor orga-nizations, to joinor assistthe said Local Union 497, or any other labor organiza-tion,to bargaincollectively through representatives of their own choosing, andto engage in any other concerted activities for the purpose of collective bargain-ing or othermutualaid or protection, or to refrain from any and all such activi-ties, except to theextentthat such right may be affected by an agreement requir-ingmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as amended.All our employees are free to become and remain members of said Local Union497, or any other labor organization, or to refrain from becoming or remaining mem-bers thereof except insofar as such right may be affected pursuant to Section 8 (a) (3 )of the Act,as amended.I.D. ROWE (Trustee for Barber J. Thomas, Richard C.Lydle and Marilyn K. Lyren), doing business asTHERMO-RITE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)JOHN E. LYDLE AND I. D. LOWE (Trustee for Barber J. Thomas,Richard C. Lydle and Marilyn K. Lyren), doing business asKEN-TOOL MFG. CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of the right to full reinstatement, upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act,as amended, after discharge from the Armed Forces.This noticemustremain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.If employees have any questionconcerningthis notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio, Telephone No 621-4465.I.D. Lowe(Trustee for Barber J.Thomas, Richard C. Lydle andMarilyn K.Lyren),d/b/a Thermo-RiteManufacturing Com-panyandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union 497.Case No. 8-CA-3931.March 3, 1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Stanley N. Ohlbaum issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and157 NLRB No. 24. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision, a brief in support thereof, and amotion to consolidate the instant case with Cases Nos. 8-CA-3771-1through 8-CA-3771-7.1Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscaseto a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entire rec-ord in this case, and hereby adopts the findings,2 conclusions, and rec-ommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1The Board hereby denies the Respondent'smotion,made for the first time in thepresent proceeding,to consolidate the instant case with Cases Nos.8-CA-3771-1through8-CA-3771-7,reportedat 157 NLRB310, in which,we note,the hearing was com-pleted on May 19, 1965, before the charge in the instant case was filed.The Board, inreaching its conclusions in the present case, has nevertheless fully considered the recordin the earlier complaint cases.2 In view of our finding,in the earlier cases, that Foreman Goudy had not engaged inunion activity and that Respondent'sdischarge of Goudy was for the reason that herefused to oppose the Union in the manner desired by Respondent and thus constitutedinterference with,restraint,and coercion of Respondent's employees in the exercise oftheir statutory rights in violation of Section 8(a)(1) of the Act, we need not speculate,as did the Trial Examiner in footnote 9 of his Decision,on the legal consequences thatmight flow from a contrary determination on our part._TRIAL EXAMINER'S DECISIONSTATEMENT OP'THE CASE AND ISSUEThis case,with all parties 1 represented and participating throughout,was heardbefore Trial Examiner Stanley N. Ohibaum in Akron, Ohio, on September 30,1965.2Although invited to do so, the parties indicated they did not desire to filebriefs or proposed findings of fact or conclusions of law.The issue is whether Respondents have violated Section 8(a)(5) and(1) of theNational Labor Relations Act, as amended,herein called the Act,by failing andrefusing to recognize or bargain with the Union notwithstanding the fact that fol-1 Charging Party: International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union 497, herein called the Union. Respondents:I.D. Lowe (Trustee for Barber J. Thomas, Richard C. Lydle and Marilyn K. Lyren),c/b/a Thermo-Rite Manufacturing Company herein called Respondent(s) or Employer.2 All datesherein are1965 unless otherwise specified. THERMO-RITEMANUFACTURING COMPANY329lowing a Board-conducted election the Union had been duly certified by the Boardas the exclusive collective-bargaining representative of Respondent's employees ina unitappropriate for that purpose.3Upon the- entire record,4 including the proceedings and records in Board CasesNos. 8-RC-5746 and 8-CA-3771-1 through 8-CA-3771-7, of which official noticeis takenat the request of all parties, and witness observation, I make the following:FINDINGS AND CONCLUSIONS1.RESPONDENTS' BUSINESS; LABOR ORGANIZATION INVOLVEDRespondents admit and I find that at all materialtimesRespondents have been andare copartners, with I. D. Lowe as their trustee, doing business under the trade nameand style of Thermo-Rite Manufacturing Company, primarilyengaged in the manu-facture and sale of fireplace screens, with office and principal place ofbusiness inAkron, Ohio, whence in the ordinary course and conduct of itsbusinessitannuallyships directly to points outside Ohio finished products worth over $50,000, and thatat all materialtimesRespondents have been and now are an employerengaged incommerce within the meaning of Section 2(6) and (7) of the Act.Upon the basis of the credited testimony of James P. Wykle, secretary-treasurerof the Union, I further find that atallmaterial timesthe Unionhas been and is alabor organization within themeaning ofSection 2(5) of the Act.I find thatassertionof jurisdiction herein is proper.IITHE ALLEGED UNFAIR LABOR PRACTICESAs has been indicated, Respondents are charged with refusal to recognize or bar-gain with the Union notwithstanding the fact that it has been certified by the Board' Chronology.Date1964November 19_------December 7-_------December 11-------1965January 5----------January 12---------February 16--------March 1-----------March 30-----------April28------_-----May 17-19---------June 24-------------July 6--------------July 19-------------July 26-------------EventUnion files petition for certification of representatives (Case No 8-RC-5746).Parties execute stipulation for certification upon consent election.Regional Director approves parties' December 7 stipulationBoard conducts election. 28 eligible votersUnion wins, 25-3 (no challengedballots)Employer files objection to conduct affecting results of electlcnAfter investigation, Regional Director issues report recommending Employer'sobjections be overruled and that Union be certifiedEmployer files exceptions to Regional Director's February 16 reportRegional Director issues order of consolidation and consolidated complaint in7 unfair labor practice cases (Nos 8-CA-3771-1 through 8-CA-3771-7) againstRespondents, based upon charges and amender' charges filed from Feb-ruary 10 to March 18, alleging various violations of Section 8(a)(1) and (3).Board adopts Regional Director's February 16 findings and recommendations,and certifies Union as exclusive bargaining representative of Respondent'semployees in appropriate unit.Hearing held before Trial Examiner Sidney D Goldberg in Cases Nos. 8-(A-3771-1 through 8-CA-3771-7Union files charge that Employer refuses to bargain with it even though it hasbeen certified by BoardUnion files amended charge that Employer refuses to bargain even though ithas been certified by Board (Amended charge amends date of Employer'sinitial refusal from May 1 [as alleged in original charge of June 24] to April 28 )Complaint in instant Case No 8-CA-3931 issued by Regional Director.Respondents file answer to complaint in instant case,4Transcript corrected by order on notice of Trial Examiner dated October 13, 1965. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing a representation election on January 5, which the Union won by a 25 to 3vote of 28 eligible and unchallenged voters.Following its loss of this election, the Employer (Respondents herein) filed timelyobjection to the conduct of the election, asserting through John E. Lydle:I hereby protest the election in the above entitled matter because I now havestatements from the employees that they were influenced, and in some casestheir jobs threatened, by our general foreman James Goudy if they did not votefor the union.Imove that the election be set aside and another election held affording freechoice to the employees in their selection of a bargaining agent.5On February 16, the Regional Director issued his report, conclusions, and recom-mendations upon these objections of the Employer.Therein, the Regional Directorpointed out that in support of the objections, the Employer had submitted writtenstatements (apparently unsworn), dated January 8, 9, and 11, from employeesCross, Cooper,6 Hanlin, Kakish, and Lyren, in effect stating that they had been"influenced" by Goudy or that "Goudy . . . wanted us" to vote for the Union underfear or threat of job loss; and that John E. Lydle (president of Respondent Com-pany) stated that a few days before the election his son-in-law Lyren (a unitemployee and source of one of the above written statements), had warned him that"Goudy should be watched; he's in the other ballpark," but that Lydle did nothingabout it until after the election, when he procured the foregoing written statementsand fired Goudy.The Regional Director's February 16 report indicates that theRegional Director investigated these statements and the surrounding circumstances,including the manner in which they were procuredThus, his report details thatGoudy not only denied the accusations against him but that, on the contrary, heattempted to influence employees against the Union and was himself "sure" that hewould lose his job if he did not "cooperate[d] in the anti-union campaign."In his report, the Regional Director found that the written statements of employ-ees Cross and Hanlin filed by the Employer with the Board were untrue, indicated bythe employees themselves, who stated they had respectively been given $150 byLydle and $200 by Lydle's son-in-law, Lyren, in cash, in connection with their sign-ing of those statements furnished by the Employer to the Board.The RegionalDirector's report also found that 15 other unit employees stated that Goudy notonly made no attempt to influence them to vote for the Union, but had indicatedthey were "better offwithoutthe Union." Some of these employees also stated thatin individual interviews immediately preceding the election Lydle had told them hewould put them "in the street," that they could not return to work until he calledthem, and that they would have to "settle for a nickel."The Regional Directoradditionally found that not only did employees Cross and Hanlin retract their pur-ported statements filed by the Employer with the Board, as indicated above, but thatneither Cooper nor even Lyren stated that Goudy attempted directly to influencetheir votes.The Regional Director found, moreover, that 15 employees corrobo-rated Goudy's denial of making prounion statements and his assertion that he spokeagainst it, and that Lydle admitted speaking to almost all employees before the elec-tion in opposition to the Union.The Regional Director concluded that the Employ-er's objections were unsupported by substantial evidence and were without merit,accordingly recommending to the Board that they be overruled and the Union certi-fied in accordance with the election results.By its Decision and Certification of Representative dated April 28, 1965, theBoard overruled the Employer's exceptions to the Regional Director's report, find-ing that no material or substantial issues of fact or law were raised thereby to war-rant overruling the Regional Director or to require a hearing.The Board accord-ingly adopted the Regional Director's findings and recommendations and certifiedtheUnion.Following the Board's certification, Respondents continued to refuse to recognize,meet, discuss, or negotiate with the Union, notwithstanding the Union's request thatitdo so.This is admitted by Respondents in their answer and by stipulation (Gen-eralCounsel's Exhibit 2). In effect, the only issue 7 raised by Respondents is-as"Letter datedJanuary 11 marked Exhibit1,attachedto Exhibit C of September 30stipulation of parties received in evidence herein as General Counsel's Exhibit 2.$ Two statements were submitted fromCooper, onerelating to herself,and the other byher comprising alleged hearsay to her. (General Counsel's Exhibit 2,StipulationExhibit C.)aOther than that the Union is a labor organization as defined by the Act,which isfound and determined adversely to Respondents herein. THERMO-RITEMANUFACTURING COMPANY331stated in their answer-that "The election was protected because of supervisory par-ticipation in the organizational campaign of the union.The Regional Director shouldnot have certified."In other words, notwithstanding the Board's overruling ofRespondents' objections to the election based upon Goudy's alleged preelection pro,union activities, the Board's affirmance of the Regional Director's findings and con,clusions, and its certification of the Union, Respondents continue for the same reasonto refuse to bargain with the Union.It has repeatedly been held that the Trial Examiner is bound by the Board's deter-minations in antecedent representation cases, noncompliance with which forms thebasis foran 8(a)(5) refusal-to-bargain charge; and that issues which were or couldhave been litigated in the representation case may not, barring special circum-stances not here shown, claimed, or present, be relitigated in the subsequent unfairlabor practice case.Pittsburgh Plate Glass Company v. N.L.R.B,313 U.S. 146, 158,161-162.8Nor would acceptance in the subsequent unfair labor practice case ofproffered proof which could have been advanced in the representation case be properin order to vary the result thereof.Pittsburgh PlateGlassCompany v. N.L.R.B.,supra,161-162;Olson Rug Company v. N.L.R.B.,260 F. 2d 255 (C.A.7); Allis-Chalmers Manufacturing Company v.N.L.R.B., supra,440-441;N.L.R.B v. Nor-folk Southern Bus Corporation,159 F. 2d 516 (C.A. 4), enfg. 66 NLRB 1165, 1174,cert. denied 330 U.S. 844;N.L.R B v. West Kentucky Coal Company, supra,200-201.The same would be true as to any current attempt to proffer proof of objec-tions previously asserted but unsupported by proof in the representation case, sincesuch failure amounted "in law and in fact to a waiver or abandonment of them, andthe [Regional] director and board were right in their position that, since respondent[employer] had not undertaken to support them, they would not be considered aspresenting any vice in the election."N.L.R.B. v. Huntsville Manufacturing Com-pany,203 F. 2d 430,433 (C.A. 5).Although in their answer Respondents had alleged that "the evidence has alreadybeen heard in this case," nevertheless at the hearing herein they proffered proofthrough three witnesses (Lyren, Baker, and McNamara) that on July 27, the firstday of a strike at the plant, as well as thereafter, Goudy (and his wife and mother) wasobserved to be associating or perhaps participating with the pickets. I rejected thisoffer of proof since, apart from the quoted statement contained in Respondents'answer, I could not and cannot see how conduct which occurred on and after July 27could have affected an election which had taken place 6 months before that, in Jan-uary.Moreover, the record establishes that Goudy was discharged right after theelection, on January 12, allegedly for prounion activity (the basis for Respondents'objections to the election, overruled by the Regional Director and the Board asstated above and which Respondents sought to litigate anew herein).The recordalso shows that Goudy has consistently disputed the basis for that discharge, notonly before the Regional Director in the representation case as already shown (andsupported by some 17 employees), but also in Case No. 8-CA-3771-7 officiallynoticed herein, wherein he charged that his dismissal by Respondents upon that basiswas an unfair labor practice in violation of the Act.These being the undeniablefacts, it is clear that Goudy's talking to, or associating or even participating with,pickets in July would be entirely consistent with resentment on his part at Respond-ents' action in having fired him for the alleged reason described.Thus, even ifestablished through the proffered proof, Goudy's observed presence with the picketsin July would not in and of itself establish that he was active on behalf of the Unionin the preceding January and time prior to that. If Respondents really fired Goudyunjustly in January as he claims, this alone might understandably have turned himagainst Respondents to the extent of explaining his alleged actions in July.For thesereasons, I rejected Respondents' offer of proof, their factual proffer being limited toestablishing Goudy's association or participation with the pickets in July. Cf.Pitts-8 See also:N.L.R.B. v. Quaker City Life Insurance Company,319 F. 2d 690 (C.A. 4) ;N.L.R B. v. D.K. Van Storage, Inc.,297 F. 2d 74 (C.A.5) ; N.L.R.B. v. Burroughs Corpora-tion, 261 F. 2d 463, 465-466 (C.A.2) ; N.L.R.B. v. American Steel Buck Corp.227 F.2d 927,929 (C.A. 2) ;N.L.R.B. v. Esquire, Inc.,222 F. 2d253, 255(C.A.7) ; NL.RB. v.Worcester Woolen Mills Corporation,170 F. 2d .13, 16 (C.A. 1), cert. denied 336 U S903;Allis-Chalmers Manufacturing Company v. N.L R B.,162 F. 2d 435, 440-441 (C.A. 7) ;N.L.R B. v. WestKentuckyCoal Company,152 F. 2d 198, 200-201 (C A. 6), cert. denied328 U S.866;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328F. 2d 600(CA. 5), cert. denied 379 U.S. 817;The MountainStates Telephone and Tele-graph Company,136 NLRB 1612, 1615, enfd. 310 F. 2d 478 (C.A. 10). 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDburgh Plate GlassCo. v. N.L.R.B., supra; N.L.R B. v. Jas. H.Matthews&Co., etc.,342 F.2d 129,132 (C.A. 3), cert. denied 382 U.S. 832;N.L.R.B.v. O.K. Van Storage,Inc., supra,75-76.It has already been remarked that Goudy was discharged by Respondents on Jan-uary 12, right after the election.Goudy filed an unfair labor practice charge againstRespondents based upon that discharge,alleging it was in violation of Section 8(a)(1).On March 30,the Regional Director issued a complaint upon that charge, con-solidating it with six other charges and cases alleging violations of Section 8(a)(3)and (1)of the Act by Respondents through the discharge of other employees, andvarious threats and coercive conduct in violation of the Act,including coercivethreats in case of failure to withdraw the charges filed with the Board by thoseemployees.These seven consolidated cases came on for hearing in Akron beforeTrial Examiner Sidney D. Goldberg on May 17 to 19. Goudy's case(No 8-CA-3771-7) involved the issue of whether his discharge was in violation of Section 8(a) (1), Respondents contending therein-as stipulated by the parties herein (Gen-eralCounsel's Exhibit 2, paragraph 5)-"that Goudy was discharged because heinfluenced employees to vote for the Union."At the hearing of the instant case,the parties presented me with a stipulation(General Counsel's Exhibit 2) which in part states that:The record in Case No. 8-CA-3771-1 through 7, which includes the transcriptand exhibits,and will include the Trial Examiner's [i.e,Trial Examiner Gold-berg's]Decision when issued,be incorporated into the record of the instant caseinsofar as it is relevant.The stipulation further provides that it is"made without prejudice to any objectionthat any party may have as to the materiality or competency of any facts statedherein."For the completion of this record,itmay be stated that at the hearing of the instantcase,Respondents'representativemoved to consolidate the instant case with CasesNos. 8-CA-3771-1 through 8-CA-3771-7 heard before Trial Examiner Goldberg,decision upon that motion being reserved by me. There is no indication that any ofthe parties moved to consolidate these cases at any time prior to the instant hear-ing.Since I am unaware of power on my part,under the Board's Regulations orotherwise,to consolidate a proceeding pending before me with one already heardby another Trial Examiner,and since I further believe that orderly procedure wouldhave required that such a motion have been addressed to the Board(or possibly toTrial Examiner Goldberg)prior to the hearing of the instant case before me, Re-spondents'motion to consolidate is denied,without prejudice,however, to renewalthereof to the Board.Itwould seem that under the authorities cited above, I am bound by the Board'scertification order, and that Respondents'assertion before me that the Board erredtherein(based upon Respondents'continued assertion that the Regional Directorerred),at any rate in the absence of any contention as to material newly discoveredevidence unavailable,within the meaning of the cited authorities, during the repre-sentation case, raises no triable issue, and that therefore a bargaining order shouldresult, since Respondents concededly are refusing to bargain with a union certifiedby the Board. SeePittsburgh Plate Glass Co. v. N.L.R B.and other cases citedsupra; Rockwell Manuacturing Company, Kearney Division,142 NLRB 741, 749-750, enfd. 330 F. 2d 795, 797,798 (C.A.7); O. K.Van and Storage, Inc.,127 NLRB1537, enfd.297 F. 2d 74(C.A. 5).The fact that Respondents may still be in processof attempting to litigate related or ancillary contentions does not toll or hold inabeyance the Board's bargaining order.Cf.Phaostron Instrument and ElectronicCompany,152 NLRB 352.In view of the stipulation of the parties that the record in Cases Nos. 8-CA-3771-1through 8-CA-3771-7, including the decision of Trial Examiner Goldberg, to thedegree relevant,"be incorporated"in the record of the instant case,taking officialnotice thereof I have carefully examined the same.My study of that record failsto disclose any basis which would necessitate or warrant a finding, conclusion, orrecommendation on my part that the Board'scertification decision should be setaside or modified, even if power or discretion existed on my part to do so. The evi-dence presented in those consolidated cases appears to be merely repetitious or atbest cumulative,and Respondents'contention merely repetitious,to what is describedin the Regional Diiector's report resulting in the Board'scertification order.Cf.N.L.R.B v. Jas. H. Matthews&Co., etc.,supra.It is noted that insofar as TrialExaminer Goldberg's decision therein,dated November 19, pertains to Goudy, hefound and concluded that Goudy was discharged in violation of Section 8(a)(1) of THERMO-RITE MANUFACTURING COMPANY333the Actand recommended his reinstatementwith backpay.This is likewise con-sistent with the Regional Director's findings and the Board's certification order inso-far as they involve or pertainto the Employer'sallegation,and Goudy's denial, ofprounion preelection activities on Goudy's part.It is of course possible that in the totality of its overview of all of the recordspresented in the three cases(i.e.,CaseNo. 8-RC-5746,Consolidated Cases Nos.8-CA-3771-1through 8-CA-3771-7, and instantCase No. 8-CA-3931)here in-volved, the Board may desire to modify a result reached or recommended in any ofthem, involving among other things credibility determinations already accepted ormade by it in the representation case resulting from the Regional Director's findingsand recommendations,or credibility determinations to be accepted or made by it inthe consolidated cases heardby TrialExaminer Goldberg in the event they comebefore the Board for review.This,however, it seems to me, is for the Board andnot for me, not only because the Board's certification decision,based upon factorspossibly including credibility,isbinding upon me, but also because I have had noopportunity to observe and evaluate the demeanor of the witnesses who appearedbefore Trial ExaminerGoldberg, andwhose testimony may in the eyes of the Boardrequire an altered appraisal of evidence already passed upon by the Board in therepresentation case, although it may not necessarily in mine in view of the frameof reference of a binding Board certification within which my function here wouldappear to be circumscribed.9Under these circumstances, upon the entire record(including the records in BoardCase No. 8-RC-5746 and Consolidated Cases Nos. 8-CA-3771-1 through 8-CA-3771-7),Imake the following:III.FINDINGS OF FACT AND CONCLUSIONS OF LAWIAt all material times, Respondents have been and are an employerengaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.At all material times, the Union has been and is a labor organization within themeaning of Section 2(5) of theZ.3.All production and maintenance employees at Respondents' Akron, Ohio,plant, including shipping clerks, regular part-time employees, and regular seasonalemployees, excluding office clerical employees, professional employees, printers,plastics department employees of the Ken-Tool Company, guards, and all super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.4.On November 19, 1964, the Union filed a representation petition in Case No.8-RC-5746, and the Union and Respondents executed a stipulation for certificationupon consent election on December 7, 1964.5.On January 5, 1965, a majority of Respondents' employees in the unit describedabove in paragraph 3, by secret ballot election conducted under the supervision ofthe Regional Director for Region 8 of the National Labor RelationsBoard,in CaseNo. 8-RC-5746, designated and selected the Union as their representative for thepurposes of collective bargaining with Respondents.6.At all times since April 28, 1965, and continuing to date, the Union has beenthe representative for the purposes of collective bargaining of the employees in theunit described above in paragraph 3, and, by virtue of Section 9(a) of the Act, hasbeen and is the exclusive representative of all employees in said unit for the purposesof collective bargaining with respect to rates of pay, wages, hours of employment,and other teems and conditions of employment.Or' urthermore, even were it to be assumedarguendothat Goudy was- discharged forunion activity, this would still not establish that sufficient (or, indeed, any) employeeswere influenced thereby to have brought about the 25 to 3 vote resulting In the Board'scertification order over the objections of Respondents, who unsuccessfully litigated thatissue before the Board.Moreover, even were the Board upon the basis of proof adducedbefore Trial Examiner Goldberg to be of the view that certain proof in the representationcase should be reevaluated or rejected, it still would not follow that the Board wouldnecessarily conclude that its certification order should be overruled or withdrawn, sincethat order could still rest upon other proof not affected or, indeed, perhaps even strength-ened by proof in the case before Trial Examiner Goldberg. Cf.Warner Company,154NLRB 1339, footnote 1. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.Commencing on or about May 25, 1965, and continuing to date, the Union hasrequested and is requesting Respondents to bargain collectively with respect torates of pay, wages, hours of employment, and other terms and conditions of employ-ment, as the exclusive collective-bargaining representative of all of Respondents'employees in the unit described above in paragraph 3.8Commencing on or about May 25, 1965, and at all times thereafter, Respond-ents have refused, and continue to refuse, to recognize, meet, discuss, negotiate, orbargain collectively with the Union as the exclusive collective-bargaining represent-ative of all of Respondents' employees in the unit described above in paragraph 3,with regard to rates of pay, wages, hours of employment, and other terms and con-ditions of employment, notwithstanding the fact that the Union has at all of saidtimes been and is the duly designated and National Labor Relations Board-certifiedexclusive bargaining representative of all of Respondents' employees in said unit.9.By refusing to recognize, meet, and bargain with the Union as the exclusivecollective-bargaining representative of Respondents' employees in said unit on orabout and since May 25, 1965, Respondents have:(a) refused and are refusing to bargain collectively with the representatives ofits employees, and have thereby engaged in and are engaging in unfair labor prac-tices in violation of Section 8(a)(5) of the Act;(b) interfered with, restrained, and coerced, and are interfering with, restraining,and coercing, their employees in the exercise of rights guaranteed to said employeesin Section 7 of the Act, and have thereby engaged in and are engaging in unfairlabor practices in violation of Section 8 (a)( I) of the Act.10The aforesaid activities of Respondents, occurring in connection with Re-spondents' operations, have a close, intimate, and substantial relation to trade, traf-fic, and commerce among the several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce, and have beenand are unfair labor practices affecting commerce within the meaning of Section2(6) and (7) of the Act.10IV.THE REMEDYHaving found that Respondents have engaged in unfair labor practices, I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. I shall also recommend that they berequired to post an appropriate notice.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law, and the entire record inthis and the aforedescribed cases of which official notice has been taken herein, andpursuant to Section 10(c) of the Act, I hereby recommend that the Respondents,I.D. Lowe (Trustee for Barber J. Thomas, Richard C. Lydle and Marilyn K.Lyren), doing business as Thermo-Rite Manufacturing Company, and his and theirprincipals, agents, successors, and assigns, and also the principals, officers, agents,successors and assigns of said Company, shall:1.Cease and desist from:(a)Refusing or failing to recognize, meet with, or bargain collectively in goodfaith with International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union 497, as the exclusive bargaining representative oftheir employees in the following appropriate unit:All production and maintenance employees at Respondents' Akron, Ohio, plant,including shipping clerks, regular part-time employees, and regular seasonal employ-ees, excluding. office clerical employees, professional employees, printers, plasticsdepartment employees of the Ken-Tool Company, guards, and all supervisors asdefined in the Act.(b) Interferingwith the efforts of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local Union 497, to meet withRespondents and to negotiate for or represent the employees in the above unit astheir exclusive bargaining representative.(c) Interfering with, restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the National Labor Relations Act, as amended,1oRespondents'motion to dismiss the complaint,made at the end of the entire caseand upon which decision was reserved at the hearing, is accordingly denied. THERMO-RITEMANUFACTURING COMPANY335through refusing or failing to recognize, meet with, or bargain collectively with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union 497, as the exclusive bargaining representative of theiremployees in said unit.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, recognize, meet, and bargain collectively in good faith withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Local Union 497, as the exclusive representative of all of Respondents'employees in the appropriate unit described in paragraph 1(a) above, with respect torates of pay, wages, hours of employment, and other terms and conditions of employ-ment, and embody in a signed agreement any understanding reached.(b) Post in its plant and premises in Akron, Ohio, copies of the attached noticemarked "Appendix." 11Copies of said notice, to be furnished by the Regional Direc-tor for Region 8, shall, after being duly signed by Respondents' authorized repre-sentative, be posted by Respondents immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondents to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 8, in writing, within 20 days fromthe receipt of this Decision, what steps have been taken to comply therewith.12It is ordered that my denial of Respondents' motion to consolidate the instant casewith consolidated Cases Nos. 8-CA-3771-1 through 8-CA-3771-7 be and thesame is without prejudice to renewal or to application by any of the parties, to theBoard, for such relief as may be appropriate.u In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-lions Act, as amended, we hereby notify our employees that:WE WILL recognize, meet with, and bargain collectively in good faith withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union 497, as the exclusive bargaining representative ofall employees id the bargaining unit described below, with respect to rates ofpay, wages, hours of employment, and other terms and conditions of employ-ment, and embody in a signed agreement any understanding reached.The bar-gaining unit is:All production and maintenance employees at our Akron, Ohio, plant,including shipping clerks, regular part-time employees, and regular sea-sonal employees, excluding office clerical employees, professional employ-ees,printers, plastics department employees of the Ken-Tool Company,guards, and all supervisors as defined in the Act.WE WILL NOT interfere with the efforts of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local Union497, to meet with us and negotiate for or represent the employees in the abovebargaining unit as their exclusive bargaining representative.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof rights guaranteed to them in Section 7 of the National Labor Relations Act,as amended, by refusing or failing to recognize, meet, or bargain collectively in 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith with International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union 497, as the exclusive bargain-ing representative of our employees in the above unit.I.D. LOWE(TRUSTEE FOR BARBER J. THOMAS,RICHARD C.LYDLE AND MARILYN K. LYREN), D/B/A THERMO-RITEMANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicatedirectly withthe Board'sRegional Office, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland,Ohio, Telephone No. 621-4465.E.P. Co.,Inc.andSheet Metal Workers'International Associa-tion,Local Union No. 170,Sheet Metal Workers'InternationalAssociation,AFL-CIO.Case No. 21-CA-5931-1.March 4,1966DECISION AND ORDEROn July 21, 1965, TrialExaminerDavid F. Doyle issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engagingin certain unfair labor practices, andrecommending that it ceaseand desist therefromand take certainaffirmative action,as setforth in the attachedTrial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order withthe following modification : Amend the second sentence of paragraph2(e) as follows: "Copies of said notice, in both English and Spanish,to be furnished by the Regional Director for Region 21, ..."]i In the context of the Respondent's other unlawful interrogations and threats,we agreewith the Trial Examiner that Clyde Maddox coercively interrogated Gonzalesby his in-quiry as to whether Gonzales thought that the Union would be agood thing for him andthe employees.Heinrich Motors, Inc.,153 NLRB 1575(Lawler's interrogationof Patti).157 NLRB No. 26.